PER CURIAM.
This is an appeal from the trial court’s summary denial of appellant’s motion for relief pursuant to Cr.R.P. 1.850, 33 F.S.A.
It is appellant’s contention that the trial court erred in denying him a full eviden-tiary hearing on this motion. We have carefully considered all points presented by appellant on appeal and have concluded that no reversible error has been shown. Belton *484v. State, Fla.1968, 217 So.2d 97 [opinion filed December 17, 1968] ; Spencer v. State, Fla.1961, 133 So.2d 729; Blount v. State, 30 Fla. 287, 11 So. 547.
Affirmed.